434 F.2d 1040
Charles S. GILMORE, Plaintiff and Appellant,v.William GROSWIRD and Raymond Micheletti, Appellees.
No. 23783.
United States Court of Appeals, Ninth Circuit.
December 8, 1970.

Appeal from the United States District Court for the Northern District of California; Stanley A. Weigel, Judge.
Charles Gilmore, in pro per.
William D. Jenkins, Legal Aid Society, San Francisco, Cal., for appellees.
Before CHAMBERS, JERTBERG and TRASK, Circuit Judges.
PER CURIAM:


1
Upon the record, we find the entry of summary judgment was appropriate; that is, on the record, there was no issue appropriate for trial.


2
The judgment is affirmed.